UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
District of Columbia,               )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )              Civil Action No. 12-01527 (ABJ)
                                    )
Doug Wolfire,                       )
                                    )
                  Defendant.        )
____________________________________)


                                           ORDER

       On September 6, 2013, Magistrate Judge Deborah A. Robinson issued a Report and

Recommendation [Dkt. # 20] with respect to plaintiff’s motion for summary judgment [Dkt.

# 13] and defendant’s cross motion for summary judgment [Dkt. # 14]. The Court has reviewed

Magistrate Judge Robinson’s report, plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation [Dkt. # 22], and defendant’s response to plaintiff’s objections, and hereby

adopts the Report and Recommendation in its entirety for the reasons set forth in the

accompanying memorandum opinion.

       Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Dkt. # 20] is ADOPTED; it is

       FURTHER ORDERED that plaintiffs’ motion for summary judgment [Dkt. # 13] is

DENIED; it is

       FURTHER ORDERED that defendant’s cross-motion for summary judgment [Dkt. # 14]

is GRANTED; and it is

       FURTHER ORDERED that JUDGMENT shall be entered for the defendant.
      This is a final appealable Order. See Fed. R. App. P. 4(a).

      SO ORDERED.




                                            AMY BERMAN JACKSON
                                            United States District Judge

DATE: January 16, 2014




                                               2